PER CURIAM.
We affirm as to all issues raised in this Anders1 appeal. However, appellate counsel correctly points out that there is a scrivener’s error in the judgment. The judgment incorrectly states that Appellant entered a plea of nolo contendere. In actuality, Appellant was convicted following a jury trial. Therefore, we remand for correction of the scrivener’s error. See Harvey v. State, 146 So.3d 66 (Fla. 5th DCA 2014); Garvin v. State, 83 So.3d 754 (Fla. 5th DCA 2011); Lopez-Vasquez v. State, 966 So.2d 996 (Fla. 5th DCA 2007). Appellant need not be present for this correction. See Sirota v. State, 977 So.2d 700 (Fla. 4th DCA 2008).
AFFIRMED and REMANDED.
SAWAYA, BERGER, and WALLIS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).